DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Lee on 2/4/2021.

The application has been amended as follows: 
3.	(Currently Amended)	The stretchable display panel of claim 1 wherein at least one component of the stretch sensor is positioned on a second substrate of the plurality of second substrates. 
4.	(Currently Amended)	The stretchable display panel of claim 1 wherein at least one of the electrically conductive lines is a data line that provides a data signal to a light emitting element on each of the second substrates of the plurality of second substrates. 
13.	(Currently Amended)	The stretchable display panel of claim 1 wherein at least one of the electrically conductive lines is a gate line for the at least one semiconductor transistor.
14.	(Currently Amended)	The stretchable display panel of claim 1 wherein at least one of the electrically conductive lines is a data line for the at least one semiconductor transistor.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15 - 29 directed to Invention 2 non-elected without traverse.  Accordingly, claims 15 – 29 have been cancelled.

Allowable Subject Matter
Claims 1, 3 - 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the stretch sensor includes a stretch sensing Rx line and a stretch sensing Tx line for sensing a degree of stretch of the first substrate, and an insulating layer for insulating the stretch sensing Rx line and the stretch sensing Tx line, and
wherein the stretch sensing Rx line and the stretch sensing Tx line are positioned within the electrically conductive lines.", in the context of the rest of the claimed limitations.
	Claims 3 – 14 depend on claim 1 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUN-NAN LIN/           Primary Examiner, Art Unit 2693